Citation Nr: 0716600	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  03-09 550	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for left knee 
disability status post total knee replacement.

2.  Entitlement to service connection for pleurisy (claimed 
as chest pain).

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
March 1985.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2002 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In addition to adjudicating the claims at issue, the March 
2002 rating decision also granted service connection for 
tinnitus with a rating of 10 percent.  A RO letter that same 
month informed the veteran of that decision and apprised him 
of his procedural and appellate rights.  There is no 
indication he did not receive that letter or that U.S. postal 
authorities returned it to VA as undeliverable.  Neither does 
the claims file contain any indication he submitted a timely 
notice of disagreement (NOD) to contest the initial rating 
and/or effective date assigned for his tinnitus.  Thus, 
neither of those downstream issues is before the Board, so 
they will not be addressed in this decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a second NOD must be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for a 
disability and the effective date).  See, too, 38 C.F.R. 
§ 20.200 (2006) indicating the veteran must then file another 
substantive appeal (VA Form 9 or equivalent) after receiving 
a statement of the case (SOC).

Note also that a December 2002 RO decision denied service 
connection for right hip osteoarthritis, sinusitis, 
hypertension, presbyopia (claimed an eye condition), right 
shoulder degenerative changes, a left shoulder disorder, 
right knee osteoarthritis, and a back disorder.  And 
according to a March 2004 SOC, the veteran had filed a timely 
NOD in November 2003 to initiate an appeal of these 
additional claims - except concerning the ones for 
hypertension and presbyopia.  


In any event, after receiving the SOC, he did not then 
perfect an appeal to the Board on these additional issues by 
filing a timely substantive appeal (VA Form 9 or equivalent 
statement).  See again 38 C.F.R. § 20.200 (2006).  And there 
is no indication he did not receive that SOC or that the U.S. 
Postal Service returned it to VA as undeliverable.  
Consequently, those issues also are not before the Board and 
will not be discussed in this decision.  

In October 2003 the Board remanded this case to the RO and, 
in April 2004, the veteran testified at a videoconference 
hearing before a Veterans Law Judge who has since retired 
from the Board.  The Board informed the veteran of this in a 
December 2006 letter and asked him whether he wanted another 
hearing before a judge that would ultimately decide his 
appeal.  See 38 C.F.R. § 20.707 (2006).  In his January 2007 
response, he indicated that he did not want another hearing.

The Board again remanded this case in December 2004.

It also deserves mentioning that an earlier, May 2000, RO 
decision determined that new and material evidence had not 
been submitted to reopen a previously denied claim for 
service connection for bilateral hearing loss.  And in 
response, the veteran filed a timely NOD with that decision 
in June 2000, and the RO sent him a SOC in July 2000.  A 
letter from his representative, received at the RO in 
November 2000, transmitted an opinion and treatment records 
of two of his private care providers.  The letter informed 
the RO that the medical records were submitted as support for 
the claims for service connection for bilateral hearing loss 
and tinnitus, and the word "[a]ppeal" is handwritten on the 
lower right section of the letter.

Although a March 2002 supplemental SOC (SSOC) reflects that 
the submitted records did not constitute new and material 
evidence to reopen this previously denied claim, and that the 
prior denial was therefore confirmed, a March 2002 RO letter 
informed the veteran that his VA Form 9 was not timely filed.  
The Board, however, disagrees and will accept that letter in 
lieu of a VA Form 9 to give the Board jurisdiction over this 
additional issue.  38 C.F.R. §§ 20.200, 20.202 (2006).

Contrary to the March 2002 RO letter, the claims file 
reflects no record of an actual VA Form 9 related to the July 
2000 SOC having been submitted.  A substantive appeal 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  See 38 C.F.R. § 20.202 
(2006).  So, just as a liberal standard is applied in 
determining whether a communication constitutes a valid NOD, 
the same holds true for determining whether a formal appeal 
has been perfected - especially since VA's adjudication 
process as a whole is repeatedly touted as veteran friendly, 
pro claimant, and nonadversarial.  Although the 
representative's November 2000 letter did not specifically 
reference the SOC or ask that it be treated as a substantive 
appeal equivalent, it specifically asserted that the attached 
medical records supported the veteran's claims and, indeed, 
were submitted for that very purpose.  The submitted records 
specifically addressed the bilateral hearing loss and 
tinnitus, even if according to the RO they were not new and 
material as defined by the applicable regulation.

Therefore, in light of the pro-claimant and non-adversarial 
nature of VA's adjudicatory system - at least at this stage 
of the process, see Durr v. Nicholson, 400 F.3d 1375, 1380 
(Fed. Cir. 2005) (pro se pleadings are to be liberally 
construed), and the fact that the letter and medical records 
were received after issuance of the SOC, the Board finds that 
the representative's November 2000 letter was sufficient to 
perfect the veteran's appeal of the RO's decision denying his 
petition to reopen his claim for bilateral hearing loss.  See 
38 C.F.R. §§ 20.200, 20.201 (2006).  Regrettably, though, 
this claim must be further developed before being decided.  
So it is being remanded the RO via the Appeals Management 
Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show a left knee 
disability was caused or made chronically worse by the 
veteran's active military service.

3.  The medical evidence of record also does not show a 
disorder characterized as chest pain, including pleurisy, was 
caused or made chronically worse by the veteran's active 
military service.


CONCLUSIONS OF LAW

1.  A left knee disability, status post total knee 
replacement, was not incurred in or aggravated by service and 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2006).

2.  Pleurisy, claimed as chest pain, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  And to the extent 
possible, the notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that in situations where there was post-
decisional notice, VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
the initial decision was never issued; rather, VA need only 
ensure the veteran receives or since has received content-
complying VCAA notice, followed by readjudication of his 
claim, such that he is not prejudiced).

This indeed is the situation in this particular case at hand, 
unfortunately, since the veteran did not receive content-
compliant VCAA notice before the initial adjudication of his 
claim in March 2002.  But in any event, that timing error in 
the provision of his VCAA notice was nonprejudicial.  Id; see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a SOC or SSOC, is sufficient to cure a 
timing defect).

Here, in an October 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate his claims for service connection, as 
well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of or to submit any further 
evidence that was relevant to his claims.  The April 2006 
SSOC, and also a May 2006 AMC letter, informed him how 
downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those downstream 
determinations.  Further, as reflected in that SSOC, the AMC 
also took another complete look at the veteran's claim based 
on any additional evidence that had been submitted or 
otherwise obtained since the initial rating decision in 
question, SOC, and any prior SSOC.  That readjudication of 
the claim after providing the content-complying notice 
effectively cured the timing error in the provision of the 
notice.  Prickett, 20 Vet. App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, the treatment records of the private 
providers he identified, and the transcript of his hearing.

During the initial review of this appeal, the Board observed 
that the claims file contained only copies of the veteran's 
service medical records, rather than as normally the case a 
service medical records envelope containing his actual 
service medical and dental records.  Having also noted 
documents reflecting that he had been provided a copy of his 
service medical records under the requirements of the Privacy 
Act, and the fact that VA examiners had made references to 
his service medical records, the Board directed an inquiry of 
the RO as to whether additional service medical records were 
extant and not associated with the claims file.  In February 
2007, in response, the RO informed the Board that there were 
no other service medical records on file at the RO.  Pursuant 
to the Board's December 2004 remand, the AMC made a similar 
inquiry of the Department of the Navy, the veteran's branch 
of service.  And an August 2005 letter, in response, advised 
the AMC that no additional medical records related to the 
veteran were found.

So it appears that all prior references to the veteran's 
service medical records were, in actuality, referring solely 
to the copies of them in his claims file, as those were the 
records he submitted on recurrent occasions, including as 
attachments to correspondence to his Congressional 
representative.  It also stands to reason those were the 
records provided him by the RO in response to his Privacy Act 
request.

In summary, the VCAA's provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  And as noted above, as well as by 
the veteran's December 2001 statement to that effect, there 
is no indication there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to him.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his claims on 
the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One final preliminary point bears mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that each and every piece of evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Left Knee

Prior to his total left knee replacement, the veteran had 
received a diagnosis of severe arthritis in this knee.  
Certain chronic conditions, per se, including arthritis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).



Presumption of Soundness.  A veteran is presumed to have been 
in sound condition when enrolled for service, except for any 
disease or injury noted at the time of enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before enrollment and was not aggravated 
by such service.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111.  If a pre-existing disorder is "noted" on 
entering service, in accordance with 38 U.S.C.A. § 1153, the 
veteran has the burden of showing an increase in disability 
during service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  If the veteran meets that burden and shows that an 
increase in disability occurred, then the presumption of 
aggravation is triggered, and the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.  The 
government must meet that burden by a standard of clear and 
convincing evidence.  VA O.G.C. Prec. Op. No. 3-2003 (Jul. 
16, 2003).

In his testimony at the hearing, the veteran denied that he 
had sustained an injury to his left knee prior to service.  
Instead, he attributed the onset of his left knee problems to 
the wear and tear from going up and down stairs aboard ship 
while on active duty, as well as to playing basketball and 
flag football for his unit's team.  He described swelling in 
this knee after games, as well as soreness.  See transcript, 
pp. 5-6.

The Board finds, however, that a pre-service injury to the 
veteran's left knee was duly noted during his military 
entrance examination.  His service medical records do not 
contain the front page of the Report of Medical Examination 
conducted for his enlistment into active military service.  
But the second page is of record, and it bears several date 
stamps of March 1979, apparently the result of different 
examiners reviewing the report.  Two handwritten notations 
are particularly relevant to the veteran's claim.  The first 
indicates "37 Surg lt knee."  The "37" refers to Block 37 
of the front page of the examination report, which is where 
the condition of the lower extremities was assessed.  The 
other reference is more 
self-explanatory; the veteran told the examiner that he once 
had undergone surgery on his left knee.  The other 
handwritten notation is, "L knee ok."  Also reflected on 
the report is that, apparently when initially examined, an 
orthopedic X-ray was directed, and the veteran was assessed 
as physically disqualified due to the entry in Block 37.  
Those entries, however, were lined out, as were checks for a 
physical profile of less than 1 for P and L.  Nonetheless, 
the Board finds that his prior left knee problems - and the 
resulting need for surgery, were clearly documented during 
his military enlistment examination.

Further, a May 1997 report of Robert E. Boyd, M.D., of 
Arthritis Consultants, reflects that the veteran had 
experienced musculoskeletal symptoms for quite a number of 
years.  He specifically noted the veteran had an open knee 
operation procedure on the left knee as a result of a high 
school football injury.  So the evidence is quite clear that 
the veteran did, in fact, sustain a left knee injury prior to 
service - which, again, even required surgery as part of the 
treatment for it.  A September 1999 report of Thomas W. 
Ewart, M.D., an orthopedist, notes the veteran had a partial 
lateral meniscectomy in 1975 - four years prior to his entry 
into active military service in 1979.  This evidence, 
especially in combination, shows the presumption of soundness 
at service entry is rebutted, which in turn means the issue 
is now whether the veteran experienced an increase in or 
deterioration of his pre-existing left knee condition as a 
result of his military service.  In other words, resolution 
of this appeal turns on whether his military service 
chronically aggravated his pre-existing left knee condition.  
The Board finds that the evidence clearly and unmistakably 
shows that it did not.

As mentioned, the veteran began serving on active duty in 
March 1979.  In mid-February 1981, he presented at sick bay 
of the USS Davis with complaints of headache, back pain, 
nausea, and myalgias, and he was running a temperature of 102 
degrees.  But the only musculoskeletal finding on examination 
was tenderness to flexion of the neck.  He was assessed as 
having possible otitis media, a viral upper respiratory 
infection, and rule-out meningitis, and referred ashore for 
further evaluation and work up.  When seen ashore, he also 
complained of having weak knees (not just his left knee) in 
addition to his other symptoms.  The assessment was viral/flu 
syndrome, and he was prescribed an antibiotic.  The prospect 
of admission was discussed, but he was discharged to bed rest 
for 48 hours.

Four days later, the veteran complained of headache, back 
pain, and testicular pain.  An entry of another two days 
later reflects that he was assessed as having had an adverse 
reaction to the medication.  The symptoms of his reaction 
included left knee edema, tender genitalia, and swelling in 
both ankles.  He was continued on bed rest and medication, 
which included Benadryl.  His service medical records reflect 
no further entries related to that event.

In May 1984, the veteran presented with a complaint of left 
knee pain of two days' duration.  He denied any trauma.  
Examination revealed the left knee to be equal in size to the 
right.  There was point tenderness of the medial aspect, but 
the collateral ligaments, both medially and laterally, were 
stable.  The Drawer and McMurray's signs were negative, and 
there was no crepitus.  The examiner diagnosed stable knee - 
rule out soft tissue injury.  The veteran was issued a wrap 
and Motrin and discharged to full duty.

The service medical records reflect no sequelae (residuals).  
A September 1984 entry indicates the veteran's medical and 
dental records were screened and no disqualifying information 
or traits were noted.  He stated at the hearing that he did 
not receive a physical examination at separation because his 
ship had to leave port.  He also asserted that he experienced 
left knee symptoms within six months of his separation from 
active service.  Transcript, p. 10.

Contrary to his assertions, however, including his testimony 
at the hearing, there is no evidence that he experienced any 
left knee symptoms within six months of his discharge from 
active service - or even within one year for that matter.  
Dr. Ewart's report reflects that the veteran said his left 
knee pain began when he twisted his knee while getting into 
his car to go to work in August 1999, so many years after his 
service in the military had ended in March 1985.

The May 2005 VA joints examination report reflects that the 
examiner reviewed the claims file as part of his examination 
of the veteran.  The report indicates the veteran told the 
examiner that he tore his left meniscus cartilage prior to 
service, and that it was surgically removed after service in 
1998.  He also told the examiner that he was seen several 
times during his active service for swelling in this knee.  
But the examiner pointed out the veteran's service medical 
records reflected only two visits concerning his left knee, 
and that even then he was treated conservatively with 
medication, despite the fact that both examinations were 
normal.  The examiner observed that the findings of 
examinations reflected in the two entries in the service 
medical records were not consistent with any aggravation of 
the veteran's pre-existing left knee injury.  Indeed to the 
contrary, the examiner indicated the veteran's 1973 injury 
(prior to service) and subsequent arthroscopic surgery in 
1998 (after service) predisposed him to degenerative joint 
disease, i.e., arthritis, leading to the total knee 
replacement.

The Board finds that the evidence of record compellingly 
shows that the veteran's pre-existing left knee condition did 
not increase in severity during his active military service.  
The results of his evaluation and treatment during service in 
1981 show his symptoms were not musculoskeletal-related but, 
instead, were part and parcel of a systemic adverse reaction 
to prescribed medication.  Moreover, as noted in the 2005 
examination report, there were no positive findings when he 
later visited sick bay during service in 1984.  Thus, the 
evidence of record reflects that his left knee was no worse 
at his separation than it was when he entered service.  
And as also noted, none of the substantial medical evidence 
of record reflects any complaints or treatment pertaining to 
his left knee within one year of his separation from active 
military service.  The earliest record of knee symptomatology 
is 1989, and even then that concerned his right knee.  The 
Board further notes that a May 1986 VA examination report 
related to a claim for service connection for hearing loss 
contains no notation of any complaints by the veteran related 
to his left knee.  And on objective physical examination, his 
musculoskeletal system was assessed as normal; that was 
inclusive of his left knee.

Consequently, the Board is constrained to find that there is 
no evidence of the initial manifestation of arthritis within 
one year of the veteran's separation from active military 
service, and that the evidence clearly and unmistakably shows 
his active military service did not permanently increase the 
severity of any pre-existing left knee condition.  38 C.F.R. 
§§ 3.303, 3.304(b), 3.306, 3.307, 3.309(a).

In an April 2004 letter, Dr. S. Guram, an internal medicine 
practitioner, advised that he had treated the veteran since 
June 1994, that the veteran had always had degenerative joint 
disease, that his symptoms dated to while he was in the 
military, and that he had underlying osteoarthritis at that 
time.  Dr. Guram also noted the veteran's two prior left knee 
surgeries and indicated the veteran experienced numerous 
injuries while he was in service, and that it is highly 
likely that a lot of his arthritic symptoms were exacerbated 
from those injuries.

In a subsequent May 2006 letter, Dr. Guram related that he 
had reviewed the veteran's military medical records, and that 
they verified he had some of the same complaints during his 
time in the service.  Dr. Guram also noted the veteran played 
football and basketball in the Navy, and that that most 
likely contributed to his progressive arthritis, as he also 
had to climb a lot of stairs.

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is also 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board may 
favor the opinion of one competent medical expert over that 
of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board finds that the opinion of the VA examiner at the 
2005 examination merits much greater weight than does Dr. 
Guram's opinion to the contrary.  The Board is well aware 
that a medical opinion should not be rejected solely on the 
rationale that it was based on history given by the claimant 
without first testing the credibility of the history on 
which it was based.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  But here, in light of the fact that the 
veteran's service medical records reflect no documentation 
of "several" injuries to his left knee, or entries showing 
complaints or objective clinical findings stemming from his 
participation in sports (or resulting injuries, etc.), or 
the adverse impact of stairs on his knees, it is quite 
obvious that Dr. Guram relied on the veteran's 
self-reported history of all of this having occurred.  But 
these allegations remain unsubstantiated, so Dr. Guram's 
opinion lacks the proper factual foundation.  At best, it 
was based on only one part of the elephant felt by the 
proverbial blind man, which would have been the veteran's 
service medical records.  His report reflects no knowledge 
of the substantial medical records associated with the 
claims file.  Among the factors for assessing the probative 
value of a medical opinion is the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  And 
neither did he comment on the impact, if any, of the 
veteran's pre-service left knee injury and surgery (the first 
procedure also prior to service), both of which were well 
documented in the service medical records Dr. Guram said he 
reviewed.  Hence, one is left to wonder whether he did in 
fact conduct such a comprehensive review.

The VA examiner, in comparison, reviewed the entire claims 
file and opined that the veteran's pre-service injury and 
surgery, and his post-service medical history were the 
etiology for his current symptoms.  As a result, Dr. Guram's 
opinion is insufficient to place the evidence in relative 
equipoise.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).

If, however, as here, for the reasons and bases discussed, 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board also takes due account of the literature the 
veteran submitted on arthritis.  Although this evidence is 
relevant in a general sense, it does not show that, in his 
particular case, the development/onset of arthritis is 
attributable to his military service.  Rather, it merely 
raises the possibility of such a causal connection.  And this 
will not suffice.  Instead, treatise evidence must discuss 
generic relationships with a degree of certainty such that 
under the facts of this particular case there is at least a 
plausible causality based on objective facts rather than on 
unsubstantiated lay opinion.  See, e.g., Wallin v. West, 11 
Vet. App. 509, 514 (1998).  See also Timberlake v. Gober, 14 
Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 
1255, 1265 (Fed. Cir. 2000)).

Pleurisy (Chest Pain)

With the exception of the provisions concerning aggravation 
of a pre-existing condition and service connection on a 
presumptive basis, the legal requirements for service 
connection are incorporated here by reference.

The veteran's June 2001 claim asserts that his many 
complaints of chest pain over the years are related to 
similar complaints he made in service, and that his chest 
pain is from pleurisy.  Again, the evidence of record is 
against his assertion.  His service medical records do 
document several complaints of chest pain, but they also 
reflect they were unrelated to any diagnosed underlying 
chronic pathological condition.

In March 1982, the veteran presented with complaints of 
questionable chest pain and epigastric pain.  He told the 
examiner that he had been taking Mylanta and Tagamet, but 
with no relief.  Examination revealed his chest was clear, 
and his heart was S1, S2 with no murmur.  There were no 
masses or tenderness of the abdomen.  An UGI was requested.  
Almost a week later, he reported that he still had 
chest pain.  Examination revealed his chest was still clear; 
there also was no tenderness, and chest wall pressure was 
normal.  Examination of the abdomen revealed mild epigastric 
tenderness.  The examiner noted that an EKG was normal, and a 
chest X-ray was negative.  The diagnosis was chest pain of 
questionable etiology and a UGI was suggested.  The service 
medical records reflect no results for any UGI procedure that 
may have been conducted.

In March 1984, the veteran presented with complaints of chest 
pains that reportedly had started that morning.  He described 
the pain as over his entire chest, but with no shortness of 
breath or productive or chronic cough.  He admitted to being 
a smoker.  Examination revealed his chest wall as palpably 
tender, with pain on inspiration.  His lungs were clear to 
auscultation, and his heart was normal with regular rhythm.  
The examiner diagnosed chest wall pain and cleared the 
veteran for regular diet and activity, to follow up if his 
symptoms did not clear within 72 hours, and told him to stop 
smoking.

In July 1984, the veteran again presented with complaints of 
pain in his diaphragm.  He reported that he had awakened that 
morning with sharp epigastric pain that radiated along both 
costal margins and into his back.  He denied any history of 
ulcers, but he told the examiner that he had experienced 
similar pain before, and it was diagnosed as pleurisy.  
Examination revealed he was in mild distress from abdominal 
pain.  His chest was clear and heart was regular rate and 
rhythm without murmur.  His abdomen was soft, round, positive 
bowel sounds, and manifested minimal tenderness in 
epigastrium with no guarding.  An acute abdominal series was 
negative, and he was noted to be less symptomatic on return 
from radiology.  The diagnosis was epigastric irritation, and 
he was discharged to home rest and told to take Mylanta for 
his symptoms.

In December 1984 the veteran complained of sharp pain that 
reportedly had started 24 hours earlier, which he said 
radiated across both diaphragms into his back and sternum.  
He also reported occasional left hand tingling with taking 
rapid short breaths secondary to pain with deep breaths.  He 
denied any diaphoresis, vomiting, or urges to defecate.  He 
also denied any family history of hypertension or heart 
attack.  Examination revealed his head, ear, nose, and throat 
as within normal limits.  His lungs were clear, and there was 
no palpable tenderness in his chest.  His heart manifested 
regular rate and rhythm.  EKG revealed normal sinus rhythm of 
75.  Pulses were full and regular.  Chest X-ray was 
interpreted as within normal limits and clear.  The examiner 
diagnosed pleuritis and prescribed rest and Indocin.  
The veteran was to follow up if there was increased pain or 
shortness of breath.

The service medical records reflect no further entries 
related to chest pain.  The several private treatment records 
associated with the claims file show evidence of several 
cardiac and pulmonary work-ups, all without positive findings 
of pleuritis or other respiratory pathology, including no 
evidence of a pulmonary embolism.  None of these many 
treatment records or medical reports from the veteran's 
private doctors contains any comment or opinion to the effect 
that his symptomatology was causally related to his active 
military service.

The June 2005 VA respiratory examination report reflects that 
the veteran was accompanied by his wife.  He told the 
examiner that he started to experience episodic chest pain 
with dyspnea in 1980, and that he had the episodes about 
every two months.  His wife, however, told the examiner that 
it happened all the time.  He also admitted that he smoked a 
quarter-pack of cigarettes daily.  When he presented for 
pulmonary function tests (PFTs), he told the examiner that he 
was unable to perform due to chest pain.  The examiner noted 
the service medical records entries of 1982 and 1984, as well 
as a note by a cardiologist that the veteran's chest 
discomfort was musculoskeletal.  Examination revealed the 
lungs to be clear and the heart to show regular rhythm and 
rate.

The examiner rendered a diagnosis of atypical chest pain.  He 
also noted that the etiology of the veteran's complaints was 
uncertain, but in any event that it was unlikely to be 
pleurisy.  Pleurisy, said the examiner, is a limited 
condition and not likely to be a lifelong problem.  Imaging 
studies and diagnostic tests were unlikely to reveal the 
cause of the veteran's chest pain, as his complaints were 
non-specific, but it was unlikely to be cardiac or pulmonary.  
The examiner also noted that the PFTs report indicated the 
veteran "would not exert himself to perform the test 
properly."

While the service medical records show the one assessment of 
pleuritis in 1984, there is no evidence of a chronic 
condition related to that or other in-service events.  
Further, although the veteran repeatedly reported chest pains 
among his symptoms, except for the one assessment of 
pleuritis, all of the medical findings in service were 
gastrointestinally related.  Indeed, as the 2005 VA examiner 
pointed out, pleurisy is not a continuing condition - so not 
chronic, and VA regulations stipulate that service connection 
is only granted for chronic (meaning permanent) disabilities.  
See, e.g., 38 C.F.R. § 3.303.

In his letters, Dr. Guram also opined that the veteran's 
claimed chest pain and shortness of breath were causally 
related to his military service.  He observed that the 
veteran's exposure to diesel fuel was one of the reasons for 
this opinion, and that he had periods of pleurisy.  The Board 
already has discussed the deficiencies in Dr. Guram's 
opinions as they concern the other claim at issue, and they 
also apply here.  The service medical records simply do no 
coincide with his opinion.  Further, the Board notes that he 
did not confirm the veteran had a currently diagnosed 
disorder involving the respiratory system.  Chest pain and 
shortness of breath are symptoms - not disorders.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Although not claimed as a heart condition or disorder, the 
Board further notes that there is no evidence of a heart 
disorder during active service or within one year of the 
veteran's separation from service.  As already noted, his 
private doctors referred him for several work-ups and they 
revealed no diagnosed heart disorder.  And the 2005 VA 
examiner determined the veteran's non-specific symptoms were 
unlikely cardiac or pulmonary.  And his diagnosed congestive 
heart failure was deemed secondary to renal insufficiency, 
which initially manifested decades after his military 
service.  Thus, there are no grounds for granting service 
connection for a heart disorder on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309(a).



There also are several references in the records to the 
veteran's respiratory and cardiac dysfunction being at least 
partly attributable to his chronic smoking.  This is 
important to note because 38 U.S.C.A. § 1103(a), and the 
implementing regulation 38 C.F.R. § 3.300, prohibits granting 
service connection for disability on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during his service.  A 
precedent opinion of VA's General Counsel, VAOPGCPREC 6-2003 
(October 28, 2003), held that neither 38 U.S.C. § 1103(a) nor 
38 C.F.R. § 3.300 bar a finding of secondary service 
connection for a disability related to the veteran's use of 
tobacco products after his service, where that disability is 
proximately due to a service-connected disability that is not 
service connected on the basis of being attributable to his 
use of tobacco products during service.  So the questions 
that adjudicators must resolve with regard to a claim for 
service connection for a tobacco-related disability alleged 
to be secondary to a disability not service connected on the 
basis of being attributable to the veteran's use of tobacco 
products during service are:  (1) whether the service- 
connected disability caused the veteran to use tobacco 
products after service; (2) if so, whether the use of tobacco 
products as a result of the service-connected disability was 
a substantial factor in causing a secondary disability; and 
(3) whether the secondary disability would not have occurred 
but for the use of tobacco products caused by the service-
connected disability.  If these questions are answered in the 
affirmative, the secondary disability may be service 
connected.

Here, though, as mentioned, by all accounts the veteran's 
respiratory and cardiac dysfunction is at least partly the 
result of his chronic smoking - so his chronic smoking is 
the precipitant in his impairment, not the end result or by 
product of another condition that is service connectable.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim, as there is no 
medical nexus between any of his current symptoms and those 
of his active military service.  38 C.F.R. § 3.303.  And as 
was the case with his left knee, in light of the finding that 
the preponderance of the evidence is against his claim for 
chest pain/pleurisy, there is no reasonable doubt to resolve 
in his favor, and his claim must be denied.


ORDER

The claim for service connection for left knee disability, 
status post total knee replacement, is denied.

The claim for service connection for pleurisy (inclusive of 
chest pain) also is denied.


REMAND

The Board has determined the veteran did indeed perfect his 
appeal of the May 2000 rating decision denying his petition 
to reopen his claim for service connection for bilateral 
hearing loss.  But he has not received the requisite 
VCAA notice concerning this claim.  In Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to service connection.  The Court went on to 
explain that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The Court stated that the VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

The veteran was never provided VCAA notice concerning his 
petition to reopen his previously denied hearing loss claim.  
Thus, he must be provided this notice before deciding this 
claim.  See Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).  And the notice must include specific notice 
concerning petitions to reopen a previously denied claim and 
the underlying requirements for showing service connection 
due to in-service aggravation of a pre-existing condition.  
Further, the regulation defining what constitutes new and 
material evidence, 38 C.F.R. § 3.156(a), was amended 
effective August 29, 2001, but it applies only to claims 
received after that date.  The veteran filed his claim prior 
to that date.  Thus, the former version of 3.156(a) applies.  
See 66 Fed. Reg. 45,620 (August 2001).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA letter 
concerning his petition to reopen the 
previously denied claim for 
service connection for bilateral hearing 
loss on the basis of new and material 
evidence.  And in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the 
letter must specify the deficiencies in 
the evidence when this claim was 
previously considered and give the veteran 
an opportunity to submit additional 
medical and/or other evidence in response.

2.  Then determine whether there is new 
and material evidence to reopen this claim 
(use the former version of 38 C.F.R. 
§ 3.156 in making this determination).  If 
there is, readjudicate the claim on a de 
novo basis.  If there is not, or if there 
is but the readjudication does not result 
in benefits being granted to the veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

In remanding this claim, the Board intimates no opinion as to 
the ultimate outcome.  The veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


